Title: To Thomas Jefferson from Joachim Frederick Eckard, 2 May 1805
From: Eckard, Joachim Frederick
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Philadelphia 2d. May 1805.
                  
                  This day I had the honour of of your Excellencies condescending letter with an inclosure for Mr. Weinwich, Member of the royal Society of Sciences at Copenhagen, who therein will be highly gratified to see that your Excellency has vouchafed to accept of the Rom au Coisie for The American Philosophical Society, the conveyance of which letter I am very proud to have entrusted to me. 
                  I most humbly pray for the acceptance of my best wishes for Your Excellencys health and wellfare—
                  most obedient and most humbly
                  
                     Joachm. Fredk. Eckard 
                     
                  
               